MEMORANDUM DECISION                                                  FILED
                                                                May 24 2016, 8:12 am
Pursuant to Ind. Appellate Rule 65(D),                               CLERK
this Memorandum Decision shall not be                            Indiana Supreme Court
                                                                    Court of Appeals
regarded as precedent or cited before any                             and Tax Court


court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                     Gregory F. Zoeller
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

J.D.M.,                                                 May 24, 2016
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        21A01-1510-JV-1804
        v.                                              Appeal from the Fayette Circuit
                                                        Court
State of Indiana,                                       The Honorable Beth A. Butsch,
Appellee-Petitioner.                                    Judge
                                                        Trial Court Cause No.
                                                        21C01-1209-JD-257



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 21A01-1510-JV-1804 | May 24, 2016      Page 1 of 7
                                       Statement of the Case
[1]   J.D.M. appeals the juvenile court’s order that he register as a sex offender.

      J.D.M. raises a single issue for our review, namely, whether the juvenile court’s

      order is clearly erroneous. We affirm.


                                 Facts and Procedural History
[2]   On January 16, 2013, the juvenile court adjudicated J.D.M. a delinquent based

      on his admission that he had committed an act of child molesting that would

      have been a Class C felony if committed by an adult. As a result, the court

      ordered J.D.M. to be placed in the Wernle Youth and Family Treatment Center

      (“Wernle”). The court ordered the local probation department to be

      responsible for the care and placement of J.D.M. and to file a report every three

      months updating the court on J.D.M.’s treatment progress.


[3]   Over approximately the next year and one-half, the court continued J.D.M.’s

      placement through several review hearings. Thereafter, the State filed a motion

      with the trial court to order J.D.M. to register as a sex offender. The court held

      a hearing on the State’s motion on August 11, 2015, at which the State

      presented evidence that J.D.M. was likely to reoffend.


[4]   On September 8, the court ordered J.D.M. to register as a sex offender. In its

      order, the court found as follows:


              6.    At the hearing, Dr. [David] Soper[, Clinical Director of
              Wernle,] testified that both the ERASOR and Static-99
              psychosexual assessments were administered to [J.D.M.] He

      Court of Appeals of Indiana | Memorandum Decision 21A01-1510-JV-1804 | May 24, 2016   Page 2 of 7
        scored at a moderate risk to reoffend on both assessments, after
        nearly 3 years in residential treatment.


        7.     Dr. Soper further testified that [J.D.M.] cannot function in
        a regular school setting; has been removed from school 2-3 times;
        is addicted to pornography and has accessed pornographic
        websites at school; is not able to interact or socialize with
        students his own age[;] and is not socially competent.


        8.     Dr. Soper and Mr. [Stanley] Thomas[, Clinical Case
        Manager for J.D.M. at Wernle,] testified that[,] on December 15,
        2014, [J.D.M.] was moved to a semi-transitional unit at Wernle
        to enable him to develop independent living skills. On April 23,
        2015, [J.D.M.] had to be moved back to a regular residential unit
        due to his failure to adjust and lack of initiation and developing
        independent living skills.


        9.     To date, after nearly 3 years of treatment, both Dr. Soper
        and [J.D.M.’s] case manager testified that they recommend a
        detailed safety plan, continued treatment[,] and placement in a
        supervised group home.


        10. On April 15, 2015, before he was removed from school,
        [J.D.M.] wrote an inappropriate letter to an age[-]inappropriate
        middle[-]school student.


        11. [J.D.M.] regularly viewed what is considered “abnormal”
        pornography, considered deviant in nature.


        12. Due to the foregoing the Court finds, by clear and
        convincing evidence, that [J.D.M.] is likely to repeat an act that
        would be a sex offense if committed by an adult.




Court of Appeals of Indiana | Memorandum Decision 21A01-1510-JV-1804 | May 24, 2016   Page 3 of 7
      Appellant’s App. at 218. Shortly thereafter, on September 30 the court held a

      “review hearing” in order to “go over the sex offender conditions of probation”

      required by the court’s September 8 order. Tr. at 151. At that hearing, the

      court, for the first time, explained to J.D.M. the conditions of J.D.M.’s

      probation, which included specific details regarding his registration with local

      law enforcement as a sex offender. See Appellant’s App. at 5. This appeal

      ensued.1


                                        Discussion and Decision
[5]   J.D.M. appeals the trial court’s order that he register as a sex offender. We

      review the trial court’s order for a juvenile to register as a sex offender for clear

      and convincing evidence. M.L.H. v. State, 799 N.E.2d 1, 3 (Ind. Ct. App. 2003),

      trans. denied. “The standard of review is the same standard regularly applied to

      sufficiency cases.” Id. When judging the sufficiency of the evidence supporting

      a decision to place a juvenile on a sex offender registry, we neither reweigh the

      evidence nor judge the credibility of witnesses. Id. Rather, this court looks to

      the evidence and the reasonable inferences that can be drawn therefrom that

      support the juvenile court’s decision, and we will affirm a juvenile court’s

      decision to place a juvenile on a sex offender registry if evidence of probative




      1
        J.D.M. filed his notice of appeal on October 30, 2015. On cross-appeal, the State asserts that J.D.M. did
      not timely file his notice of appeal, and, as such, his appeal is forfeited. We reject the State’s cross-appeal and
      consider this appeal on its merits. We also reject J.D.M.’s assertion in his Reply Brief that the State has
      failed to respond to his arguments on appeal.

      Court of Appeals of Indiana | Memorandum Decision 21A01-1510-JV-1804 | May 24, 2016                    Page 4 of 7
      value exists from which the juvenile court could find by clear and convincing

      evidence that the elements of Indiana Code Section 11-8-8-5 have been met. Id.


[6]   Here, J.D.M. asserts that Section 11-8-8-5, which defines a “sex or violent

      offender” for purposes of determining who may register, does not apply to him.

      Section 11-8-8-5(b)(2) provides that a sex offender includes a child who has

      committed a delinquent act and who:


              (A) is at least fourteen (14) years of age;


              (B) is on probation, is on parole, is discharged from a facility by
              the department of correction, is discharged from a secure private
              facility (as defined in IC 31-9-2-115), or is discharged from a
              juvenile detention facility as a result of an adjudication as a
              delinquent child for an act that would be an offense described in
              subsection (a) if committed by an adult; and


              (C) is found by a court by clear and convincing evidence to be
              likely to repeat an act that would be an offense described in
              subsection (a) if committed by an adult.


      Ind. Code § 11-8-8-5 (2012). According to J.D.M., Section 11-8-8-5 does not

      apply to him for two reasons. First, J.D.M. asserts that he has not been placed

      on probation or parole, and he has not been discharged from one of the facilities

      listed under subsection (b)(2)(B). Second, J.D.M. asserts that the State failed to

      present clear and convincing evidence that he is likely to reoffend, as required

      under subsection (b)(2)(C). We address each argument in turn.




      Court of Appeals of Indiana | Memorandum Decision 21A01-1510-JV-1804 | May 24, 2016   Page 5 of 7
[7]   We first address J.D.M.’s argument that he has not been placed on probation.

      This is incorrect. Upon his adjudication as a delinquent, the juvenile court

      ordered “the probation department of Fayette County” to be “responsib[le] for

      the placement and care” of J.D.M., although the court ordered J.D.M. to be

      placed at Wernle. Appellant’s App. at 110. And throughout J.D.M.’s time at

      Wernle, the local probation department was required to provide the juvenile

      court with regular updates for the court’s review. Thus, we cannot say that the

      juvenile court erred when it concluded that J.D.M. was on probation when it

      ordered him to register as a sex offender. J.D.M.’s arguments to the contrary

      are a request for this court to disregard the court’s statements and reweigh the

      evidence on appeal, which we will not do.


[8]   We next address J.D.M.’s assertion that the State did not present sufficient

      evidence to show that he is likely to reoffend. Again, we cannot agree. The

      juvenile court made numerous findings, supported by the evidence, that support

      its conclusion that J.D.M. is likely to repeat an act that would be a sex offense if

      committed by an adult. Most notably, Dr. Soper testified that J.D.M.’s test

      scores placed him in a “moderate to low risk” to reoffend. Tr. at 108. Dr.

      Soper then clarified that J.D.M.’s likelihood to reoffend would increase as

      supervision over J.D.M. decreased. And Dr. Soper testified that, given

      J.D.M.’s age, supervision over him was about to decrease. Thus, juvenile

      court’s conclusion that J.D.M. was likely to reoffend is supported by the record,




      Court of Appeals of Indiana | Memorandum Decision 21A01-1510-JV-1804 | May 24, 2016   Page 6 of 7
       and J.D.M.’s arguments otherwise are merely requests for this court to reweigh

       the evidence on appeal, which we will not do.2


[9]    The juvenile court’s judgment is affirmed.


[10]   Affirmed.


       Robb, J., and Crone, J., concur.




       2
          J.D.M. specifically challenges several of the juvenile court’s findings, but those challenges are merely
       requests for this court to reweigh the evidence. And, in any event, we conclude that any error in those
       findings is harmless in light of the court’s conclusion that J.D.M. is likely to reoffend and the evidence
       supporting that conclusion.

       Court of Appeals of Indiana | Memorandum Decision 21A01-1510-JV-1804 | May 24, 2016                   Page 7 of 7